DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 12, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 1388609 A) in view of Lamar (US 2815070) and Hess (US 2084489).
Sharp discloses a burner for combustion of a gas and air mixture under atmospheric pressure (combustion out of openings 7 occur under atmospheric pressure) for use in a gas grill, the burner comprising: 
a tapered burner tube (1, 2) having an open end (upstream end), a closed end (downstream end) and a substantially hollow and smooth interior which is free of burrs, interior crimps or other obstructions, the tapered burner tube including an upper surface having a plurality of gas ports (Fig. 1).
Sharp fails to disclose:
an air shutter that cooperates with the open end of the burner tube to permit adjustment of an air flow into the burner tube to be mixed with the fuel; wherein the open end of the burner tube is slidably connected to a valve neck by the air shutter to allow the burner tube to expand and contract during use; and
a venturi member inserted at least partially into the open end of the burner tube, the venturi member including two opposing, generally v-shaped flanges to restrict the interior of the open end of the burner tube to increase a velocity of the gas and air mixture injected into the burner tube upstream from a constriction of the venturi member, and wherein the venturi member includes a front face with an opening and at least one side tab attached to the front face and projecting rearwardly therefrom.
Lamar teaches a combination burner/venturi tube (12) (the venturi 20 is inside an upstream end of the burner tube 12) having a gas valve (50, Fig. 1) and an air shutter (32+42, Fig. 1), wherein the air shutter cooperates with the open end of the burner tube to permit adjustment of air flow into the burner tube to be mixed with fuel; and wherein the open end of the burner tube is slidably connected to a valve neck (48) by the air shutter to allow the burner tube to expand and contract during use (valve neck 48 slides into the opening 46, thereby allowing movement of the burner relative to the gas valve). 

Hess teaches an adjustable venturi member, the venturi member inserted into the open end of the tube (1), the venturi member including two opposing, generally v-shaped flanges (2, 3; fig. 1) that can increase a velocity of air/gas injected; and, wherein the venturi member includes a front face with an opening and at least one side tab (tabs containing bolts 33, see Fig. 1) attached to the front face and projecting rearwardly therefrom (towards the bottom in Hess but it would be in the rearward direction after the modification with Hess).   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sharp to comprise a venturi member at least partially inserted into the open end of the burner tube, the venturi member including two opposing, generally v-shaped adjustable flanges to restrict the interior of the open end of the burner tube to increase a velocity of the gas and air mixture injected into the burner tube upstream from a constriction of the venturi member (Sharp in view of Hess); and, wherein the venturi member includes a front face with an opening and at least one side tab attached to the front face and projecting rearwardly therefrom.  

Moreover, at low burner output rates (i.e., low flame output), the burner of Sharp would have a problem with low gas speeds.  At low gas speeds, there would be a problem mixing the gas and air since low fluid flow rates provide for poor mixing conditions.  A variable venturi such as the one taught by Hess would help solve this problem since the venturi can increase the speed of the gas and air mixture even at low burner outputs by reducing the throat region. 
Regarding claims 2-5, 11, 12, 16, 17, Sharp discloses wherein the gas ports each project a port height from the upper surface of the burner, and wherein each of the gas ports has an opening defining a port diameter.  Sharp does not disclose the claimed port heights and port diameters/area, or port height to port diameter ratio.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, port height and port diameter/area affect the flame characteristics. See Keating (US 3990433 A) teaching an atmospheric burner and the effect that the port height and port diameter/area has on flame characteristics such as flame lift-off, flame flashback, and completeness of combustion (e.g., yellow or blue flame) (col. 2, lines 30-35; col. 3, lines 22-26; col. 4, lines 28-41; col. 5, lines 27-51).  The claimed port heights, port diameters/area, and port ratios can be found through routine experimentation.  
Regarding claim 10, modified Sharp discloses (see rejection of claim 1 for citations unless otherwise noted) a burner assembly for a gas grill, the grill having a fuel source, a gas distribution manifold, a gas nozzle and control valves, the burner assembly, comprising; 
a burner tube having an open end, a closed end in fluid communication with the gas nozzle and a substantially hollow inferior, the burner tube gradually tapering from the open end to the closed end; 
a plurality of gas ports projecting a height above an upper surface of the burner tube; 
an air shutter that cooperates with the open end of the burner tube to permit adjustment of an air flow into the burner tube to be mixed with the fuel, wherein the open end of the burner tube is slidably connected to a valve neck by the air shutter to allow the burner tube to expand and contract during use;
a stationary venturi member, the venturi member inserted into the open end of the burner tube, the venturi member having a generally fixed v-shaped upper flange (Hess, 3) and a generally fixed (i.e., held in place) v-shaped lower flange (the lower flange 2 of Hess is fixed; the upper flange 3 can also be fixed as long as the user does not turn the knob; note: the devices of Sharp and Hess can be rotated in whichever direction so that up becomes down and down 
wherein the venturi member also includes a front face with an opening and at least one side tab attached to the front face and projecting rearwardly therefrom; 
wherein the venturi member further includes a stabilizer brace (7 and/or 35 + 35a, see Fig. 1 of Hess) to support a rear of the venturi member (the stabilizer brace would prevent the rear 3 of the venturi from rotating); and 
wherein the interior of the burner tube is free from burrs or obstructions to permit smooth flow of the fuel and air mixture under pressure along the interior of the burner tube. 
Regarding claim 15, Sharp discloses wherein an opening of each gas port is generally circular, having a diameter (see Fig. 2). 
Regarding claim 18, Sharp fails to disclose wherein the venturi member is attached to at least one side of the burner tube near the open end using the at least one side tab of the venturi member.  However, Hess teaches the use of tabs (see Fig. 1 showing tabs containing bolts 33) for securing the venturi to an upper portion of the carburetor.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sharp wherein the venturi member is attached to at least one side of the burner tube near the open end using the at least one side tab of the venturi member.  The motivation to combine is to securely fasten the venturi to the burner.  This is important because if the venturi becomes detached from the burner, then gas would leak out from the burner instead of being combusted.  Moreover, a slight shift of the venturi relative to the burner could cause a deviation from the optimal fuel-air ratio since the air intake might change due to a change in the vacuum pressure.  
Regarding claim 19, modified Sharp discloses wherein the venturi member is attached to at least one side of the burner tube near the open end using the at least one side tab of the venturi member (see Hess in the rejection of claim 18).

Regarding claim 21, Sharp discloses wherein the gas ports (7) are formed solely from portions of the upper surface (8) of the burner tube (Fig. 1) (the limitation is a product-by-process claim, see MPEP 2113; to meet the limitation, the prior art needs to show that it is the same or similar to the claimed limitation, which it does in this case).
Regarding claim 22, modified Sharp discloses wherein the venturi member is separate from the gas nozzle (in the combination, the venturi of Hess would be positioned in the open end of the burner tube 1 of Sharp, and the gas nozzle A of Sharp would remain separate from the burner tube 1).
Regarding claim 23, Sharp discloses wherein the venturi member does not create any obstructions or recesses to interfere with the gas flow upon the gas flow exiting the constricted area of the venturi member (no obstructions shown in the venturi of Hess).

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but are not persuasive.  
Applicant asserts:
The examiner has failed to establish a prima facie case of obviousness. The rationale provided by the examiner is deficient and erroneous because the rationale is conclusory and based solely on the examiner's speculation. However, such rationale is improper because Sharp already provides features to optimally control gas-air flow rate and burner output and provide optimal combustion characteristics (e.g., optimal fuel usage).

Examiner’s response:
The Examiner provided a lengthy discussion in the rejection of claim 1 for why a person skilled in the art would be motivated to make the combination.  Moreover, Sharp does not disclose or suggest independent control of the fuel or air, or about an optimal fuel-air ratio.  These were some of the rationales provided by the Examiner for why a person skilled in the art would be motivated to make the combination.  



Applicant asserts:
The Examiner speculates and/or provides conclusory allegations in the Advisory action dated February 16, 2021 as to the operation of Sharp. The Examiner ignores the teachings of Sharp. Contrary to the Examiner's allegation, Sharp employs the cross-sectional areas and uniform width of the legs 1 and 2 and the area of the bend 3 to provide a uniform pressure of gas, 

There is no evidence provided by the Examiner that modifying Sharp with a venturi device would not alter the operation of Sharp. (Advisory Action, page 3). A venturi device would affect both pressure and velocity of a gas entering the legs 1 and 2 and the bend 3. In fact, a portion of the cross-sectional flow path of the leg 1 of Sharp would be useless when the venturi device is inserted into the leg 1. Contrary to the Examiner's speculative assertion, inserting the venturi into the leg 1 will affect flow of gas into the leg 1, the bend 3 and to the leg 2 and/or the performance of the cross-sectional flow areas of the legs 1 and 2 and the bend 3. Sharp expressly teaches that the cross-sectional areas of the legs 1 and 2 and the bend 3 are designed specifically for optimally providing gas flow to the burner.

Examiner’s response:
The Applicant fails to explain how a change of the pressure and velocity of a gas entering the burner would negate the uniform pressure at all of the burner outlets.  It is the shape of the bend 3 and the legs that provides the uniform gas pressure to the burner outlets.  The uniform gas pressure is not dependent on the inlet pressure or velocity of the gas mixture.  
Moreover, Sharp does not teach “that the cross-sectional areas of the legs 1 and 2 and the bend 3 are designed specifically for optimally providing gas flow to the burner”.  This statement is not stated anywhere in the reference.  

Applicant asserts:
Additionally, such rationale is improper because the alleged modification of Sharp with Hess as suggested by the official action renders Sharp unsatisfactory for its intended purpose. MPEP 2143.01(V) expressly states that a proposed modification of a prior art invention cannot render that invention "unsatisfactory for its intended purpose." If it does, "there is no suggestion or motivation to make the proposed modification." (emphasis added). Specifically, modifying Sharp with 


Examiner’s response:
The Applicant fails to explain how modifying the inlet pressure of the gas-air mixture would destroy the uniform pressure at the burner outlets.  Sharp is completely silent regarding the inlet pressure of the gas/air mixture.  If the inlet pressure is critical as Applicant suggests, then Sharp would have provided some detail concerning the inlet pressure.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON LAU/            Primary Examiner, Art Unit 3762